Citation Nr: 1132981	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  99-08 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for Epstein-Barr syndrome, to include as secondary to an undiagnosed illness.  

3.  Entitlement to service connection for dizziness, to include as secondary to an undiagnosed illness.  

4.  Entitlement to service connection for joint pain, to include as secondary to an undiagnosed illness.  

5.  Entitlement to service connection for headaches. 

6.  Entitlement to service connection for a skin disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to May 1983 and from December 1990 to August 1991.
 
This matter comes before the Board of Veterans' Appeals (Board) from a December 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

At the outset, the Board acknowledges that it initially remanded this case in September 2004 in order to honor the Veteran's request for a Travel Board hearing before a Veterans Law Judge.  However, while the Veteran was subsequently scheduled for a hearing in May 2005, he did not show up for it.  He did not provide good cause for his failure to report or request that the hearing be rescheduled.  None of the notice letters regarding the hearing was returned as undeliverable.  Accordingly, the Veteran's request for a hearing was considered withdrawn.  38 C.F.R. § 20.704(d) (2010). 

Thereafter, in September 2005 and October 2009, the Board again remanded the issues listed above for additional development.  Additionally, the Board remanded the Veteran's application to reopen his previously denied service connection claim for a back disorder and his claims for service connection for foot and right knee disorders.  In accordance with the Board's most recent remand, the RO issued an October 2010 rating decision that respectively reopened and granted the Veteran's back, foot, and right knee claims.  As that RO rating decision constituted a complete grant of the benefits sought on appeal, those claims are no longer before the Board.

As a final introductory matter, the Board observes that it previously noted that the Veteran had raised implicit claims of entitlement to service connection for asthma, a higher rating for his posttraumatic stress disorder (PTSD), and a total disability rating based on individual unemployability (TDIU).  Those claims were referred to the RO, but have yet to be adjudicated.   Accordingly, they are again referred to the RO for the appropriate action.  

The issues of entitlement to service connection for dizziness as an undiagnosed illness, joint pain as an undiagnosed illness, headaches, and a skin disorder are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the Veteran's currently diagnosed hypertension was caused or aggravated by in-service nerve gas exposure or is otherwise related to any aspect of his qualifying active service.  

2.  The Veteran had active service in the Southwest Asia Theater of Operations during the Persian Gulf War from January 1991 to July 1991.

3.  The preponderance of the evidence does not show that the Veteran is currently diagnosed with Epstein-Barr syndrome, or any other condition associated with the Epstein-Barr virus.  Nor does the evidence show that he has any symptoms, apart from those encompassed in separate claims for dizziness and joint pain, which are manifestations of an undiagnosed illness incurred in or permanently aggravated by his Gulf War service. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include as due to nerve gas exposure, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2010).

2.  The criteria for service connection for Epstein-Barr syndrome, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection for certain chronic disorders, including hypertension, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, Epstein-Barr syndrome and other diseases associated with the Epstein-Barr virus are not disorders for which service connection may be granted on a presumptive basis.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires evidence of a current disability with a relationship to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or medical diagnosis, there must be competent medical evidence that the claim is plausible.  Lay assertions of medical status are not competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For injuries alleged to have occurred in combat, the law provides a relaxed evidentiary standard of proof to determine service connection.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(d) (2010).  Satisfactory evidence is credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(d) (2010).  This provision does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in- service incident to which the current disability may be connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service.  Both of those inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran contends that service connection is warranted for hypertension and Epstein-Barr syndrome.  Those claims will be examined in turn.  

Hypertension

The Veteran alleges that his currently diagnosed hypertension had its onset in service.  Specifically, he asserts that the disorder is etiologically related to nerve gas exposure that he incurred in Iraq during the first Persian Gulf War.  

The record reflects that the Veteran previously submitted a copy of a July 1997 letter from the Department of Defense, which confirmed that in early 1991, his combat unit was stationed near Khamisiyah, Iraq, in an area in which nerve agents were potentially sprayed.  Specifically, that letter stated that "when rockets were destroyed in the pit area at Khamisiyah on March 10, 1991, the nerve agents sarin and cyclosarin may have been released into the air."  

In light of the Veteran's combat status, and the corroborating evidence submitted in support of his claim, the Board determined in its prior October 2009 remand that he likely had been exposed to nerve gas agents.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Nevertheless, in order to establish service connection, there must still be evidence of a nexus between a current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  

The Veteran's service medical records from both periods of active duty are negative for any complaints or clinical findings of high blood pressure or related cardiovascular problems.  Accordingly, the Board finds that chronicity in service is not established with respect to the Veteran's hypertension claim and that a continuity of symptoms after discharge is required to support that claim.  38 C.F.R. § 3.303(b).

Post-service medical records reflect that the Veteran was diagnosed with hypertension in 1999.  He has since required intermittent outpatient treatment for that disease.  The Veteran's VA medical records reflect occasional episodes of high blood pressure.  However, his symptoms have remained largely stable through the implementation of a prescription drug regimen.  Significantly, none of the Veteran's treating providers have related his hypertensive symptoms to his exposure to nerve gas in Iraq or any other aspect of his service.  

Pursuant to the Board's most recent prior remand, the Veteran was afforded a June 2010 VA heart examination in which he recounted his history of hypertension.  Additionally, he complained of occasional episodes of chest pain accompanied by dizziness.  However, the Veteran denied any episodes of myocardial infarction, rheumatic fever, heart rhythm disturbance, congestive heart failure, valvular disease, syncope, or other heart disease.  Nor did he report any history of wheezing, hemoptysis, or other cardiovascular-pulmonary abnormalities.  

On physical examination, the Veteran exhibited normal heart and respiratory sounds.  Thereafter, during a stress test, his heart rate rose from a low of 62 beats per minute, at rest, to a high of 181 beats per minute, which represented 107% of the maximal predicted heart rate for a man his age.  In addition, the Veteran's blood pressure was assessed at levels ranging from 150/70, at rest, to 180/80, following maximum exertion.  

Along with the physical examination and stress test, the Veteran underwent a spectrum myocardial perfusion scan, which yielded evidence of mild ischemia in the inferior half of the apex, basal anterior segment, and inferior wall of his heart.  Similarly, an electrocardiogram revealed an abnormal sinus rhythm that was also found to be indicative of ischemia.  Nevertheless, the VA examiner determined that the Veteran did not exhibit any significant heart abnormalities.  Additionally, and most significantly, that examiner concluded that neither the Veteran's hypertension nor his mild ischemia was attributable to his in-service nerve gas exposure or to any other aspect of his military service.  As a rationale for that opinion, the examiner observed that nerve gas exposure was not a known cause of hypertension or any other type of heart disease.  Additionally, the examiner noted that the Veteran had shown no signs of hypertension in service and had not been diagnosed with that disorder until almost nine years after his military discharge.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the June 2010 VA examiner's opinion, indicating that the Veteran's hypertension and ischemia are unrelated to his nerve gas exposure or to any other aspect of his service, to be both probative and persuasive.  That opinion was based on a thorough and detailed examination of the Veteran and claims folder, and supported by a rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, the Board considers it significant that the June 2010 VA opinion constitutes the most recent medical evidence of record and was undertaken directly to address the issue on appeal.  Moreover, the June 2010 examiner's findings are consistent with the other evidence of record, which is void of any showing of hypertension prior to 1999 and does not otherwise suggest a link between that disorder and the Veteran's service.  Further, there is no contrary medical opinion evidence and thus, no basis to question the June 2010 VA examiner's conclusions.  Accordingly, the Board finds that an additional VA examination is not required with respect to the Veteran's hypertension claim.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the preponderance of the evidence does not support a finding of a nexus between the Veteran's currently diagnosed hypertension and any in-service nerve gas exposure.  On the contrary, the preponderance of the evidence weighs against such a finding, as the June 2010 VA examiner's opinion, which the Board considers highly probative and persuasive, specifically indicates that the Veteran's hypertension arose several years after he left the military and is unrelated to any in-service nerve gas exposure.  Accordingly, the Board finds that service connection for hypertension is not warranted as secondary to nerve gas exposure.

Nor is service connection warranted on any other basis.  The competent evidence of record shows that the Veteran was first treated for high blood pressure and diagnosed with hypertension in 1999, nearly nine years after his second and final period of active duty.  As his symptoms did not manifest in service or within one year of his discharge, he is not entitled to service connection on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, in view of the lengthy period without evidence of complaints or treatment, there is no evidence of a continuity of those hypertension symptoms.  This weighs heavily against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, however, the competent evidence does not indicate that it is at least as likely as not that the Veteran's hypertension was caused or aggravated by service.  Indeed, the competent medical evidence weighs against a finding of a nexus, as the June 2010 VA examiner determined that it was unlikely that the Veteran's hypertension was related to either of his two periods of active service or to any incident therein, including nerve gas exposure.  For the reasons noted above, the Board has assigned that opinion great probative weight.  

The Board has considered the Veteran's assertions that his high blood pressure is the result of his active service, specifically his conceded nerve gas exposure in Iraq.  Lay evidence is one type of evidence that the Board must consider when a Veteran's claim seeks disability benefits.  38 C.F.R. § 3.307(b) (2010).  The Veteran is competent to state that he has been diagnosed with hypertension.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is also competent to report the occurrence of cardiovascular symptoms, such as periodic chest pains, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Veteran's account in this regard is considered credible as it is corroborated by the medical evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As a lay person, however, the Veteran is not competent to provide opinions requiring medical knowledge, such as a question of medical causation.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, the Veteran's assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between his currently diagnosed hypertension and his time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).

The Board finds that the weight of the credible evidence demonstrates that the Veteran's hypertension first manifested several years after he left the military and is not related to any aspect of his active service, including his nerve gas exposure in Iraq.  Thus, the preponderance of the evidence weighs against his claim for service connection for hypertension and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Epstein-Barr Syndrome

The Veteran alleges that he contracted the Epstein-Barr virus during one of his periods of active service.  Alternatively, he asserts that he suffers from symptoms commonly associated with, but not diagnosable as, Epstein-Barr syndrome, which are the result of an undiagnosed illness incurred during his Gulf War service.  The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Thus, in view of the Veteran's contentions, the Board will consider whether service connection is warranted on a direct basis or as the result of an undiagnosed Gulf War illness.

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (2010).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998).

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in 38 C.F.R. § 3.317(a)(2)(ii) for a medically unexplained chronic multi-symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i) (2010).  The term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2010).  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2010).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2010).

The Veteran's service personnel records demonstrate that he served in the Southwest Asia Theater of operations during the Persian Gulf War from January 1991 to July 1991.  Thus, for purposes of entitlement to compensation under 38 C.F.R. § 3.317(d), his status as a Persian Gulf Veteran is confirmed.  Accordingly, the Board will consider whether the evidence of record supports the Veteran's claim under the provisions of 38 C.F.R. § 3.317(a) or alternate bases.

The Veteran's service medical records fail to show that he tested positive for the Epstein-Barr virus during either of his periods of active duty.  Nor do those records show that he exhibited any symptoms associated with Epstein-Barr syndrome or related disorders, such as mononucleosis.  In the absence of any relevant in-service complaints or clinical findings, the Board finds that chronicity in service is not established with respect to the Veteran's Epstein-Barr claim.  Thus, a continuity of symptoms after discharge is required to support that claim.  38 C.F.R. § 3.303(b).

Post-service medical records reveal that the Veteran has been treated for multiple physical and mental health disorders, which have been manifested by a range of symptoms, including joint pain and dizziness.  Significantly, however, none of the Veteran's symptoms has been clinically attributed to the Epstein-Barr virus.

In accordance with the Board's October 2009 remand, the Veteran was afforded a June 2010 VA examination in which he complained of fatigue, joint pain, dizziness, and related symptoms, which he attributed to Epstein-Barr syndrome.  However, blood serum testing was negative for any antibodies suggestive of a current or recent Epstein-Barr infection.  In addition, advanced clinical testing failed to show that the Veteran met at least six of the 10 diagnostic criteria associated with chronic fatigue syndrome.  Based on those examination results, the VA examiner determined that the Veteran's reported symptoms did not support a diagnosis of either Epstein-Barr or chronic fatigue syndrome.

The Board considers the June 2010 VA examiner's findings probative as they were based on a thorough and detailed examination of the Veteran and the claims folder.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, that VA examiner's opinion constitutes the most recent medical evidence of record and was undertaken directly to address the issue on appeal.  That opinion is also consistent with the other evidence of record, which is negative for any diagnoses or treatment for Epstein-Barr syndrome or related disorders.  In the absence of any competent contradictory evidence, an additional VA examination is not required with respect to the Veteran's claim.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of the foregoing, the Board finds that the Veteran does not meet the diagnostic criteria for Epstein-Barr syndrome.  Nor have his reported symptoms been found to support a diagnosis of chronic fatigue syndrome.  Absent any evidence of a currently diagnosed disability, the first requirement for the Veteran's service connection claim has not been met.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Even if the Veteran had a confirmed diagnosis, however, he would not be entitled to service connection for Epstein-Barr syndrome absent a showing that it had developed during one of his periods of active duty or was otherwise related to his active service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  That has not been shown here.  Indeed, neither the June 2010 VA examiner nor any other private or VA clinician has found such a nexus.  

Moreover, the Board observes that since Epstein-Barr syndrome is a diagnosed condition, it is not subject to service connection under the Gulf War protocols.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (2010).  Thus, the Veteran's service in the Persian Gulf War would not afford him a presumption of service connection for that disorder, even if he had been so diagnosed.  Conversely, the Board recognizes that 38 C.F.R. § 3.317 does provide for service connection on a presumptive basis for chronic fatigue syndrome.  However, as noted above, the June 2010 VA examiner expressly determined that the Veteran's reported symptoms did not meet the diagnostic criteria for that disorder either.

The Board is mindful of the Veteran's assertions that any symptoms found not to warrant a diagnosis of Epstein-Barr syndrome should be considered manifestations of an undiagnosed illness.  Significantly, however, the only undiagnosed symptoms reported in connection with his Epstein-Barr claim are dizziness and joint pain.  Those symptoms are encompassed in two of the other issues on appeal that are being remanded for further development.  Accordingly, the Board has no basis to consider those symptoms in the context of the instant claim.  Absent any other lay or clinical evidence of symptoms indicative of undiagnosed illness, the Board finds that service connection under the provisions of 38 C.F.R. § 3.317 is not established.

The Board has considered the Veteran's assertions that he suffers Epstein-Barr syndrome or related symptoms that arose during his period of service in the first Persian Gulf War.  The Veteran is competent, as a lay person, to report symptoms of which he has personal knowledge, and his statements in this regard are considered credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Caluza v. Brown, 7 Vet. App. 498 (1995).  However, he has not been shown to have the requisite medical expertise to diagnose Epstein-Barr syndrome or to relate his current symptoms to an undiagnosed Gulf War illness.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions, standing alone, are insufficient to support a grant of service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For the foregoing reasons, the Board concludes that the Veteran does not have a current diagnosis of Epstein-Barr syndrome or chronic fatigue syndrome.  Moreover, the symptoms that he attributes to an undiagnosed illness are all encompassed in separate claims, which are being remanded.  Thus, the preponderance of the evidence is against the Veteran's claim for service connection for Epstein-Barr syndrome and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2005, June 2006, November 2006, October 2008, March 2010, and July 2010; a rating decision in December 1998; a statement of the case in April 1999; and supplemental statements of the case in March 2004 and April 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the October 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to the claims and afforded the Veteran the opportunity to testify at a Board hearing, which he voluntarily declined.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Service connection for hypertension is denied.

Service connection for Epstein-Barr syndrome is denied.


REMAND

Although the Board regrets the additional delay in this long-pending appeal, further development is needed prior to the disposition of the Veteran's claims for service connection for joint pain, dizziness, headaches, and a skin disorder.  

The Veteran has indicated that his joint pain and dizziness are symptoms of an undiagnosed illness incurred during his Gulf War service.  He served in the Southwest Asia Theater of operations during the Persian Gulf War; therefore, for purposes of entitlement to compensation under 38 C.F.R. § 3.317(d), his status as a Persian Gulf Veteran is confirmed.  Accordingly, the Board is required to consider whether service connection may be warranted under these provisions.  38 C.F.R. § 3.317 (2010).  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) ( 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Pursuant to the Board's October 2009 remand, the Veteran was afforded a June 2010 VA examination in which his complaints of dizziness and joint pain were found not to support a diagnosis of any known condition.  Significantly, however, that VA examination does not appear to have included Gulf War protocols.  

The Board observes that the Veteran is competent to report a history of symptoms, such as joint pains and dizziness, which are capable of lay observation.   Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds the Veteran's account to be inherently credible as it is internally consistent and uncontradicted by other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Nevertheless, the Veteran has not been shown to have the clinical expertise to attribute his joint pains and dizziness to either a known service-related condition or an undiagnosed Gulf War illness.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, his assertions, standing alone, are insufficient to grant his service connection claims.  

For the foregoing reasons, it remains unclear to the Board whether the Veteran's joint pains and dizziness may be considered manifestations of one or more undiagnosed Gulf War illnesses.  Moreover, while cognizant of the June 2010 examiner's finding that the Veteran did not meet the criteria for chronic fatigue syndrome, the question remains whether his symptoms are manifestations of another chronic-multi symptom illness, such as fibromyalgia.  To address these questions, the Board finds it necessary to remand the Veteran's joint pain and dizziness claims for an additional VA examination, which, in contrast with his previous examinations, conforms to Gulf War protocols.  38 C.F.R. § 3.159(c)(4). 

A remand is also warranted with respect to the Veteran's claims for service connection for headaches and a skin disorder.  He contends that those disorders, like his hypertension, were incurred in service as a result of nerve gas exposure.  As discussed above, the Board has determined that the Veteran was likely exposed to the nerve agents sarin and cyclosarin while serving in Iraq in March 1991.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Accordingly, the Board must consider whether service connection for the Veteran's headaches and skin disorder is warranted as a result of that in-service nerve gas exposure or any other aspect of his active service.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

On his most recent June 2010 VA examination, the Veteran was diagnosed with chronic headaches.  He was also found to have tinea cruris and a traumatic abrasion on his right wrist.  However, in contrast with her definitively negative nexus opinion with respect to hypertension, the examiner indicated that she could not state without resorting to speculation whether the Veteran's headaches and skin problems were related to nerve gas exposure or to another aspect of his military service.  The Board observes that such opinions, in which a physician is unable to opine regarding any causal connection between a Veteran's current complaints and his period of service, have been characterized as non-evidence and therefore lacking in probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Thus, the Board finds that the June 2010 VA examiner's opinion is not probative for the purpose of determining whether the Veteran's currently diagnosed headaches and skin disorder were caused or aggravated in service.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, once VA undertakes an examination or etiological opinion, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303, 311.  Accordingly, the Board finds it necessary to remand for an additional examination and etiological opinion in order to fully and fairly address the merits of the Veteran's headaches and skin disorder claims.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

Finally, VA medical records appear to be outstanding.  The record shows that as of January 2009, the Veteran was receiving VA treatment for multiple ailments, including the symptoms noted in his dizziness, joint pain, headaches, and skin disorder claims.  However, with the exception of the June 2010 VA examination reports, no subsequent VA medical records have been associated with his claims folder.  Because it appears that there are outstanding VA medical records dated after January 2009 that may contain information pertinent to the issues on appeal, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder all medical records from the VA New York Harbor Healthcare System, specifically including all records from the VA Medical Centers in St. Albans, Queens, and Brooklyn, dated since January 2009.

2.  After the above development has been completed, schedule the Veteran for a Gulf War examination with regard to his claims for service connection for dizziness and joint pain.  The examiner must review the claims folder and state that the claims folder was reviewed in the report.  A complete rationale for all conclusions and opinions must be provided.  Current VA Gulf War Examination Guidelines must be followed.  All indicated tests should be performed and all findings reported in detail.  Specifically, the VA examiner's opinion should address the following:

a)  State whether the Veteran's dizziness is attributable to a known clinical diagnosis or causation, or whether that problem is a manifestation of an undiagnosed illness.  

b)  If any dizziness is determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the disorder was caused or aggravated by the Veteran's service or first manifested during the Veteran's service.  The examiner must consider any lay evidence of record regarding a continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

c)  State whether the Veteran's joint pain is attributable to a known clinical diagnosis or causation, including fibromyalgia, or whether that problem is a manifestation of an undiagnosed illness.  

d)  If any joint pain is determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the disorder was caused or aggravated by the Veteran's service or first manifested during the Veteran's service.  The examiner must consider all lay evidence regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

3.  Schedule the Veteran for a VA examination with a different specialist than the examiner who conducted the June 2010 VA examination for the purpose of ascertaining the etiology of his currently diagnosed headaches and skin disorder.  The claims folder should be reviewed by the VA examiner, and the examination report should reflect that review.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile any opinions expressed with all other evidence of record.  In particular, the VA examiner should consider the Veteran's assertions that his headaches and skin disorder resulted from his documented nerve gas exposure during the Persian Gulf War.  Additionally, the examiner should consider the report of the June 2010 VA examiner, who diagnosed the Veteran with headaches, tinea cruris, and wrist abrasions, but declined to render a definitive opinion with respect to whether those disorders were service-related.  The VA examiner should also consider any lay evidence regarding a continuity of headache and skin disorder symptoms since the Veteran's discharge from service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following: 

a)  State whether the Veteran's headaches were caused or permanently worsened by his exposure to nerve gas during his period of Gulf War service in Iraq.

b)  State whether the Veteran's headaches are otherwise related to one or more of his periods of qualifying active service. 

c)  State whether any currently diagnosed skin disorder was caused or permanently worsened by the Veteran's exposure to nerve gas during his period of Gulf War service in Iraq.

d)  State whether any currently diagnosed skin disorder is otherwise related to one or more of the Veteran's periods of qualifying active service.

4.  Then, readjudicate the claims remaining on appeal.  If any aspect of the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


